DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, 12-14, 19, 23-24 and 25 is/are rejected under 35 U.S.C. 102 (a1 and a2) as being anticipated by Ishak (US PN 9,063,349).
Regarding claims 1-2, 13-14, 24 and 25: Ishak et al. teach a transparency comprising an additive such wherein the transparency can block greater than 50%, greater than 65%, greater than 70% or even greater than 75% of light between 400-430nm passing 

through the transparency, has a total visible light transmittance greater than 65% and can even blocker greater than 40%, or even greater than 55% of light of each wavelength in the range 380 to 410nm (see Figures 36, 37, 41, 45 and/or 48 and Col. 5, line 64, Col. 20 and claims for example).
	As an example for clarity, the Examiner points to following Figure 41.

    PNG
    media_image1.png
    866
    876
    media_image1.png
    Greyscale


	Ishak does not require their transparency to be electrodimmable. 
Regarding claims 8 and 19: Ishak teaches that vehicles can comprise their transparency (see “automotive glass” in abstract and Ishak’s claims for example). 
Regarding claims 12 and 23: Ishak’s transparency can comprise a first substrate, a second substrate on the first substrate and an interlayer there between, wherein the additive is present in the interlayer (see Figure 33 for example). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US PN 9,063,349) as applied to claim 1 and 13 above, in view of any one of Carrega (US Pub 20180321513) or Nahm (US Pub 20170090217) both having an earlier effective filing date. 
As discussed above, Ishak teaches the transparency of claims 1 and 13. Although Ishak fails to teach the requirements recited in claims 3-4, 15 and 16, Ishak 
As both, Carrega and Nahm disclose that it is desirable to include benzotriazole UV blockers of Tinuvin Carboprotect ™ in ophthalmic lenses, which is the same material and formula used by Applicants, to control light filtering (see abstract, 0062 and Table 1 in ‘513, 0037 and Table 1 in ‘217), it would have been obvious to one having ordinary skill at the time of invention to modify Ishak to include a benzotriazole UV blocker of Tinuvin Carboprotect ™ to control light filtering.

Claims 5, 9-10, 17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US PN 9,063,349) as applied to claim 1, 8, 13 and 19 above, in view of Lam (US Pub 20100315693).
Regarding claims 5 and 17: As discussed above, Ishak teaches the transparency of claim 1 and 13. Ishak does teach that it is desirable to block UV radiation over the wavelength range of 100-400nm (see Col. 1) but Ishak does not explicitly recite or show in their Figures a transmission blocking value over the entirety of this range. However, Ishak’s invention is directed to a transparency that can be used for an ophthalmic lens, windows for vehicles, etc. with UV blocking. 
As Lam, who similarly teaches transparencies used for ophthalmic lenses, windows for vehicles, etc. with UV blocking, discloses that it is desirable in the art to block greater than 70% of light within the wavelength range of 100-400nm from passing through a transparency (0100), it would have been obvious to one having ordinary skill 
Regarding claims 9-10, 20 and 21: As discussed above, Ishak teaches the transparency of claim 8 and 19 wherein vehicles can comprise their transparency as a window/windshield but they fail to recite their vehicle being that of an aircraft. However, Ishak does not limit their vehicle to exclude that of aircraft and instead, only generally suggests vehicles comprising their transparency as a window/ windshield for filtering selective wavelengths. 
As Lam suggests that vehicles comprising window transparencies for filtering selective wavelengths can be that of aircraft (0004 for example), it would have been obvious to one having ordinary skill at the time of invention to modify Ishak to include their vehicle being that of an aircraft to provide wavelength filtering thereto.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US PN 9,063,349) as applied to claim 1 above, in view of Rukavina (US Pub 20070173627).
As discussed above, Ishak teaches the transparency of claim 1. Although Ishak fails to teach their transparency comprising a plastic as claimed, they do teach that their transparency can be used for an ophthalmic lens, windows for vehicles, etc. and that plastic such as polycarbonate, etc. can be used in their transparency (see 0114). 
As Rukavina teaches that plastics such as polycarbonate, etc. in transparencies used for ophthalmic lenses, windows for vehicles, etc. have drawbacks and making such plastics comprise a reaction product of isocyanate and an aliphatic polyol having .

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US PN 9,063,349) as applied to claim 1 and 13 above, in view of any one of Osterhout (US Pub 20120075168), Osterhout (US Pub 20120194418) or Chandrasekhar (US PN 9,482,880).
As discussed above, Ishak teaches the transparency of claims 1 and 13. Although Ishak fails to teach a ballistic shield comprising the transparency, Ishak does teach ophthalmic lenses comprising their transparency and as it is well desired in such devices to have ballistic protection (ballistic shield) (see ‘168, ‘418, ‘880), it would have been obvious to one having ordinary skill at the time of invention to modify Ishak to include their ophthalmic lens having ballistic protection (ballistic shield) to obtain a desirable ophthalmic lens. 
Response to Arguments
Applicant’s arguments filed May 26, 2021 have been considered but are not persuasive.
In summary, Applicants argue against the cited art teaching or rendering obvious the claimed invention because Ishak, alone or in view of the other cited references, fail to meet the features of blocking greater than 40% of light at each wavelength between 
This is not persuasive because Ishak does teach the combination of features argued. Initially, although Applicants point to Figure 45, the Examiner provides the Figure below for clarity. 

    PNG
    media_image2.png
    801
    994
    media_image2.png
    Greyscale

As shown, Ishak’s solid line 4550 has transmission at every wavelength between 380 and 410nm of below 50% which corresponds to every wavelength within that range average blocking % within the recited wavelength range (see Applicants’ par. 0018). 
As Ishak’s solid line 4550 has less than 50% transmission over than entire range of 400 and 430nm, the average transmission will be less than 50% which will correspond to an average blocking of greater than 50% over said range meeting claim 1. As such, the argued combination of requirements of claim 1 is clearly met by Ishak’s Figure 45. 
With regard to claim 13, the Examiner notes that again, Ishak’s solid line 4550 has transmission at every wavelength between 380 and 410nm of below 50% which corresponds to every wavelength within that range blocking greater than 50% meeting Applicants “greater than 40%” requirement of claim 13. Further, similar to above, Applicants’ blocks greater than 70% “of a wavelength range of 400nm to 430nm” is described in Applicants’ specification as the average blocking % within the recited wavelength range (see Applicants’ par. 0018). Given all the transmission points shown for solid line 4550 between the range of 400nm to 430nm shown in Fig 45 is be expected to give an average transmission of 30% or less which corresponds to an average blocking of 70% or more meeting claim 13. As such, the argued combination of requirements of claim 13 is clearly met by Ishak’s Figure 45.
Additionally, as discussed in the above Office Action, Ishak also includes other Figures that clearly meet Applicants’ claimed combination. For example, the Examiner points to following Figure 41.

    PNG
    media_image1.png
    866
    876
    media_image1.png
    Greyscale

As the transparency over the entire range of 400-430nm is less than 25% transmission between 400 and 430nm, the average transmission within that range is less than 25% which corresponds to blocking greater than 75% between 400-430nm. Additionally, as shown in the Figure, the transparency has a transmission of less than 35% at each wavelength between 380 and 410nm which corresponds to blocking greater than 65% 
	Applicants further argue that it wouldn’t have been obvious to modify Ishak with the other cited references to arrive at present claims 1 and 13 without being electrodimmable as taught in the other references.
	This is not persuasive. Initially, for reasons discussed above, there is no reason to modify Ishak with the other cited references to arrive at claims 1 and 13 specifically because Ishak itself already teaches all the features claimed. However, the Examiner does note for the record that although other cited references may teach transparencies that are electrodimmable, this in no way means that it would not have been obvious to modify Ishak with such references to meet other certain aspects of the present invention. Specifically, although Ishak may not disclose electrodimmable transparencies and other references cited may teach their transparency being made to be electrodimmable, Ishak and the other references are both from the same field of endeavor to  transparencies used for ophthalmic lenses, windows for vehicles, etc. with UV blocking. Regardless of whether the other references include an additional function or capability does not mean that features disclosed therein as being generally desirable in transparencies used for ophthalmic lenses, windows for vehicles, etc. with UV blocking would not still be deemed desirable and obvious within Ishak. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784